Exhibit 10.85

 



Contract No. 840/08625142/25/158-15

 

Date of signature: 2015/12/07

 

THE SELLER

The Open Joint Stock Company «Isotope»

(JSC «Isotope»)

 

Pogodinskaya str., 22, Moscow, 119435, Russia.

Phone: +7(499) 245-01-18, 245-13-81.

 

THE BUYER

The Company IsoRay Medical Inc.

350 Hills Street, Suite 106

Richland, WA 99354-5411 USA

 

THE CONSIGNEE

The Company IsoRay Medical Inc.

350 Hills Street, Suite 106

Richland, WA 99354-5411 US

Airport of destination: Seattle or Portland, USA

 

NOTIFICATION

FedEX Trade Networks 16353 NE Cameron Blvd

Portland, Oregon 97230 USA

Phone: +1503-255 1391 ext. 14

 

THE END USER

The Company IsoRay Medical Inc.

350 Hills Street, Suite 106

Richland, WA 99354-5411 USA

The isotope will not be re-exported by the End User and

will be used in the USA for the production of medical sources

 

THE MANUFACTURER

Joint Stock Company "Institute of Nuclear Materials"

(JSC "INM")

624250, Russia, Sverdlovsk Region,

Zarechniy, PO Box 29

Tel.: 7 (34377) 362 64

Fax: 7 (34377) 333 96

E-mail: shinning@inm-rosatom.ru

 



 

 

 

THE SHIPPER

Joint Stock Company «Institute of Nuclear Materials»

(JSC «INM»)

624250, Russia, Sverdlovsk Region,

Zarechniy, PO Box 29

Phone.: 7 (34377) 362 64

FAX: 7 (34377) 733 46

E-mail: shipping@inm-rosatom.ru

or

The Open Joint Stock Company «Isotope»,

(JSC «Isotope»)

 

Pogodinskaya str., 22, Moscow, 119435, Russia.

Phone: +7(499) 245-01-18, 245-13-81.

 

TERMS OF DELIVERY

CPT airport Seattle or Portland, USA

(Incoterms 2010)

 

THE BUYERS and THE SELLERS have mutually agreed that under the present Contract
during 2016 the Sellers will deliver to the Buyers the following Goods:

 

Denomination and Specifications of the Goods Total activity
of the lot on
the
calibration
date, Ci Quantity of
lots, pcs Price,
USD per
one lot Amount,
USD

Dehydrated water soluble cesium-131 salt

 

 

 

The technical characteristic of the doods incated in appendix 3 to the present
contrct

 

[**] [**] [**] [**]

 

The Goods are to be shipped in non-returnable type A transport packing sets. The
value of the packing sets is included into the Goods price.

 

Total activity of the lot is established in accordance with the calibration date
provided in the Buyers written order set to 12:00 p.m. (noon) Pacific Standard
Time.

 

The Amount of the Contract: [**].

 

Special conditions:

 

The Buyer warrant to the Seller that all data and records regarding the Buyer's
entire ownership chain and leadership including beneficiaries including ultimate
beneficiaries submitted electronically from the Buyer's e-mail address to the
Seller's e-mail address isotop@isotop.ru, (further herein referred to as
"Information") are full, accurate and true.

 

 

 



[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



  -2- 

 

 

In the event of change in the Buyer's Information, the Buyer shall notify the
Seller in writing within 5 (Five) days of such change which notice shall be
supported by copies of relevant records, either notarized or undersigned by the
duly authorized signatory.

 

In accordance with the applicable laws of the Russian Federation the Buyer
hereby agrees and acknowledges consent of all concerned or affiliated persons to
present the Information, for the disclosed Information to be processed by the
Seller, and for further disclosure of the Information in whole or in part by the
Seller to competent authorities including Federal Tax Service of Russia, Russian
Ministry of Energy, Federal Service for Fiscal Monitoring, and Russian
Government, and further processing of disclosed Information by such authorities
(further herein referred to as Disclosure). The Buyer hereby discharges the
Seller from all liability resulting from such Disclosure and is liable to
reimburse to the seller any damages, losses and expenses incurred due to raising
any claims by any third party, whose rights were or may be infringed by such
Disclosure.

 

Rejection or failure to disclose Information, including notice of change of
Information together with supporting documents, in a timely and accurate manner,
in whole or in part, is considered a valid reason to terminate the Contract at
the Seller's sole discretion and make claims against the Buyer to reimburse
damages resulting from such termination. The Contract shall be deemed terminated
as of date of receipt of written notice of the Seller by the Buyer unless a
later date is specified in such notice.

 

While executing the present Contract, the Parties are complying and shall comply
with all the applicable laws and regulations, including any anti-bribery and
anti-corruption laws.

 

The Parties or any of their officials, employees, shareholders, representatives,
agents, or any persons acting on behalf or by request of any Party under this
Contract, shall not directly or indirectly, under commercial relationships with
other businesses or public sector, offer, give, execute, or agree to offer,
give, execute (independently or by agreement with other persons) any payment,
gift, or other benefit with the purpose of executing any provisions of the
present Contract, if such actions violate any anti-bribery or anti-corruption
laws or regulations applicable to the Parties.

 

End purpose usage: for medical purpose.

 

The above number of the Goods and total amount of the contract are to be
considered as framework value only, whereas the actual number of the Goods and
total amount will be based on the Buyer’s written orders, confirmed by the
Seller, by means of sending to the Buyer the acceptance of the Buyer’s order.

 

The present contract comes in force from the date of signing and will be valid
till March 31, 2017.

 

All other terms and conditions of the Contract are nominated in Appendixes 1, 2
and 3 and are the integral parts thereof.

 

The Contract and any Appendixes and Addenda to it shall be considered legally
binding if provided by facsimile transmission.

 



  -3- 

 

 

THE SELLERS: THE BUYERS: /s/ Mr. Alexey Vakulenko /s/ Dwight Babcock Deputy
Director for Commerce Dwight Babcock   CEO IsoRay Medical       December 15,
2015

  -4- 

 

 

APPENDIX 1

to Contract No. 840/08625142/25/158-15

 

Date of signing: December 7, 2015.

 

TERMS OF PAYMENT

 

Payment is to be sent by the Buyers in US dollars within 30 (thirty) calendar
days from the date of delivery of the goods.

 

After the delivery the Seller sends to the Buyer the following documents by
Express mail:

 

1.Invoices (3 copies),

2.Transport Waybill (1 copy),

3.Quality Certificate (2 copies),

4.Shipping Specification (2 copies).

 

The payment is to be made by the Buyers by bank wire transfer to the following
Sellers’ account:

 

The Open Joint Stock Company «Isotope»

(JSC «Isotope»)

Acc. No. [**] in Gazprombank

(Open Joint-stock Company)

SWIFT: GAZPRUMM

 

The payment is to be received on the abovementioned account of the Seller not
later than in 50 (fifty) calendar days from the date of the delivery of the
goods. All expenses and commission fees of the Buyers Bank are to be paid by the
Buyers, all expenses and commission fees of other Banks, including correspondent
Banks, are to be paid by the Sellers. The funds due to the Seller from amount of
payment are les fees and commissions of the corresponding Banks and all other
banks except for the Buyer’s Bank commissions. The Buyers’ payment obligation is
considered fulfilled since the moment when the payment has entered the
above-mentioned Seller’s account.

 

THE SELLERS: THE BUYERS: /s/ Mr. Alexey Vakulenko /s/ Dwight Babcock Deputy
Director for Commerce Dwight Babcock   CEO IsoRay Medical       December 15,
2015

 

 



 

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

  -5- 

 

 

APPENDIX 2

to Contract No. 840/018625142/25/158-15

 

Date of signing: December 07, 2015

 

GENERAL CONDITIONS OF DELIVERY

 

1. Terms of delivery.

1.1. When delivering the goods on terms under CPT (INCOTERMS 2010) the SELLER
shall hand over the goods to the selected carrier, bears the transportation
expense (air freight) to the agreed destination place.

 

1.1.2. The title as well as all the risks which the goods may be subject to,
shall be transferred from the Sellers to the Buyers from the [**].

 

1.1.3. The [**].

 

2. Quality of the Goods.

2.1. The quality of the goods should meet the contractual technical requirements
and should be confirmed by the Quality Certificate issued by the producer of
goods.

 

3. Quantity of Goods.

3.1. The quantity of sent goods and commodities in specified units should be
attested by the Shipping Specification drawn up by the producer of goods and
commodities or by the Seller, or by the Certificate of Weight, or by the Packing
List depending on the character of goods.

 

4. Terms of Transportation.

4.1. Not later than [**] prior to the date of delivery the Buyers are obliged to
provide shipping instructions to the Sellers, advising them on all necessary
shipping requisites. In case the Buyers fail to send any information in due time
without which the shipment of goods is impossible, they bear all additional
expenses arising out of this and all the risks which the goods may be exposed
to, starting from the agreed date of delivery or after the expiry of the agreed
time of delivery.

 

5. Notice of Shipment.

5.1. During [**] after the shipment the Sellers are to notify the Buyers by fax
of the following data:

- data of shipment;

- denomination of goods;

- quantity of goods;

- Contract number;

- quality characteristics (Quality Certificate);

- flight and Waybill numbers.

 

 



 

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



  -6- 

 

 

6. Delivery and Acceptance of Goods.

6.1. The Goods are considered delivered by the Sellers and accepted by the
Buyers:

- in respect of gross weight and number place - according to the waybill;

- in respect of net weight and other specified units - according to the Shipping
Specifications or Packing List respectively;

- in respect of quality and quantity - according to Quality Certificate.

 

7. Claims.

7.1 If on the arrival of goods to the place of destination there is any lack of
conformity of their quality to the provisions of the Contract due to
circumstances excluding the responsibility of the Shipper or in case of
ascertainment of shortage of goods inside the intact original packing of the
producer of goods, i.e. when there are no traces of penetration to the cargo
during transportation, the Buyers have the right to claim on the Seller.

7.2 Claims may be made not later than [**] from the delivery date. Exception:
claims for isotope products which are possessing half-lives less than 90, must
be made not later than [**] from the delivery date.

7.3 Claims in respect of quality and quantity should be accompanied by the
Statement drawn up at the place of destination with participation of the
Sellers’ representative or by the Statement of an official control organization
of the Buyers’ country.

7.4 The Sellers liable for alteration in quality of the goods or for shortage of
them after risks have passed to the Buyers only in case if they occurred through
the fault of the Sellers. The liability of the Sellers is restricted by the cost
of the claimed lot of goods.

7.5 In case of delay in delivery of goods through the Buyers fault the Sellers
not bear responsibility for change in quality of goods which occurred because of
the radioactive decay of isotopes.

7.6 No claims made for any lot of the goods may be a reason for the Buyers not
to accept the goods, or not to pay for them as far as other deliveries under the
present Contract.

7.7 Any case of return shipments effected by the Buyers must be preliminary
agreed upon with the Sellers. If the prior agreement has not been obtained the
Seller is not liable for compensation for the losses suffered by the Buyers.

7.8 In case of return of the claimed goods the Buyers are to deliver the goods
in packing which secure safety of goods during transportation.

 

8. Penalties

8.1. In case the Buyer does not send the payment in the terms stipulated in the
Contract the Buyers is to pay the penalty amounted to [**] for each day of delay
but no more than [**] of delivered value.

8.2 In case the payment of the Buyer is not received on the account of the
Seller in the terms stipulated in the contract the Seller has the right to
demand reimburse the expenses related to the payment of the penalties imposed on
the Seller under the Russian legislation.

8.3 The obligation of the defaulting party to pay the penalty arises upon
written demand submitted by the other party. In case of delay in performance the
penalty shall accrue form the due date of due performance the party of its
obligation hereunder.

 

 



 

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



  -7- 

 

 

9. Licenses.

9.1. The Sellers are obliged at their risk and expenses to receive the Export
License, and the Buyers - the Import License.

9.2. The Buyers are obliged to inform the Sellers on the obtaining the License
for importation of goods under the present Contract, in case of necessity of
such License, not later than 30 days prior the month of delivery.

 

10. Force-majeure.

9.1. Neither Party shall bear responsibility for the complete or partial
non-performance of any of its obligations (except for failure to pay any sum
which has become due under the provisions hereof), if the non-performance
results from such circumstances as flood, fire, earthquake and other acts of God
as well as war, military operations, blockade, acts or actions of state
authorities or any other circumstances beyond the Parties control that have
arisen after the conclusion of the contract. In this case the time stipulated
for the performance of an obligation under the contract is extended
correspondingly for the period of time of action of these circumstances and
their consequences.

10.2. The Party for which the performance of obligation became impossible shall
immediately notify in written form the other Party of the beginning, expected
time of duration and cessation of above circumstances. Certificate of a Chamber
of Commerce (Commerce and Industry) or other competent authority or organization
of the respective country shall be a sufficient proof of commencement and
cessation of the above circumstances.

 

11. Arbitration.

11.1. All disputes or differences which may arise out of or in connection with
the present Contract (including disputes or differences connected with the
non-validity and the conclusion of the Contract) are to be settled by
Arbitration in accordance with the Rules of the Arbitration Institute of the
Chamber of Commerce of Stockholm as are at present in force. The place of
Arbitration shall be Stockholm, Sweden. The appointing authority shall be the
Arbitration Institute of the Stockholm Chamber of Commerce.

11.2. The arbitral tribunal shall be composed of a sole arbitrator, appointed by
the Arbitration Institute of the Stockholm Chamber of Commerce.

11.3. The present Contract is governed by the substantive law of Sweden with the
exclusion of the provisions of conflict of laws. The language to be used in the
arbitration proceeding shall be English. The award of the Arbitration is final
and binding upon both parties. All expenses with respect to the Arbitration
shall be born by the losing Party except as otherwise set forth by the
Arbitration award.

 

12. Other conditions.

12.1. All taxes, duties, fees and other expenses whatsoever connected with the
fulfillment of the Contract in the territory of the Sellers’ country are to be
paid by the Seller and beyond it — at the expenses of the Buyers.

12.2. Neither of the parties is entitled to transfer its rights and obligations
under the Contract to any third party without the written consent of the other
Party.

12.3. Any alternations and/or appendices to the Contract are valid only if they
are made out in the written form and signed by the duly authorized
representatives of the Parties.

 



  -8- 

 

 

12.4. Terms and conditions of the Contract, all appendices and agreements to it
shall not be disclosed. The Parties are obliged not to transfer any information
on the terms and conditions of the present Agreement (appendices, addendums) to
the third party without the written consent of the other Party except for the
cases stipulated by the legislation of the Sellers’ or Buyers’ country.

12.5. All Appendixes mentioned in the Contract are its integral parts.

12.6. After the signing of the Contract all preceding negotiations and
correspondence connected with it are out of force.

12.7. Moscow is considered to be the place of the Contract signing.

12.8. Facsimile signature of the Contract and all Appendixes and Addendums is
permissible.

12.9. The present Contract is signed in Russian and English, both texts being
authentic in duplicate, one original for each party concerned.

 

THE SELLERS: THE BUYERS: /s/ Mr. Alexey Vakulenko /s/ Dwight Babcock Deputy
Director for Commerce Dwight Babcock   CEO IsoRay Medical       December 15,
2015

 

  -9- 

 

 

APPENDIX 3

to Contract No. 840/08625142/25/158-15

 

Date of signing: December 07, 2015.

 

PRODUCT QUALITY REQUEREMENTS

 

1. Physical form.

1.1. Dried product with solids content of approximately [**] per shipment.

 

2. Chemical form.

2.1. Any soluble salt of Cesium. There are no requirements for the determination
of the specific chemical composition of the Cesium salt.

 

3. Radiochemical purity.

3.1. Cs isotopes activity ratios per calibration (alert levels):

 

Cs-132/Cs-131: < [**];

Cs-134/Cs-131: < [**];

Cs-136/Cs-131: < [**];

Cs-137/Cs-131: < [**];

 

3.2. Impurities activity ratios per calibration (alert levels):

Ba-131/Cs-131: < [**];

Ba-133/Cs-131: < [**];

La-140/Cs-131: < [**];

Co-60/Cs-131: < [**];

Sb-122/Cs-131: < [**];

Sb-124/Cs-131: < [**];

Au-198/Cs-131: < [**];

Zn-65/Cs-131: < [**];

Ir-192/Cs-131: < [**];

 

Sum of all other gamma emitters: <[**].

 

THE SELLERS: THE BUYERS: /s/ Mr. Alexey Vakulenko /s/ Dwight Babcock Deputy
Director for Commerce Dwight Babcock   CEO IsoRay Medical       December 15,
2015

 

 



 

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



  -10- 

 